dismis.re                                                           



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-05-069-CV





THE BURLINGTON NORTHERN AND 	APPELLANTS

SANTA FE RAILWAY COMPANY 

AND LYNDEN AIR FREIGHT D/B/A SKYTRACK



V.



LYNDEN AIR FREIGHT D/B/A SKYTRACK 	APPELLEES

AND THE BURLINGTON NORTHERN AND 

SANTA FE RAILWAY COMPANY
 



----------

FROM THE 67
TH
 DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

We have considered the unopposed motion of cross-appellant 
Lynden Air Freight d/b/a Skytrack
 to dismiss its cross appeal.  It is the court's opinion that the motion should be granted; therefore, we dismiss the appeal of cross-appellant 
Lynden Air Freight d/b/a Skytrack
.  
See 
T
EX.
 R. A
PP.
 P. 42.1(a)(1), 43.2(f).  This case shall hereafter be styled “
The Burlington Northern and Santa Fe Railway Company
 v. Lynden Air Freight d/b/a Skytrack
.”

Costs of this appeal incurred by cross-appellant 
Lynden Air Freight d/b/a Skytrack
 shall be taxed against 
Lynden Air Freight d/b/a Skytrack
, for which let execution issue.



PER CURIAM	





PANEL D:	MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.



DELIVERED: August 11, 2005

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.